Citation Nr: 1815786	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-35 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1965 to October 1966 and August 1974 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Agency of Original Jurisdiction (AOJ)).

The Veteran testified before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay in this regard, the Board finds that additional development is warranted.

Acquired psychiatric disorder, to include PTSD

The Board finds that further development is needed with respect to the Veteran's service connection for an acquired psychiatric disability, to include PTSD.  The Veteran reports that she was sexually assaulted in service in 1974, which has resulted in PTSD-related symptoms.

The claims file contains a May 2016 letter from a VA clinical psychologist indicating that the Veteran has received treatment for PTSD-related symptoms resulting from the sexual assault.  The claims file does not appear to contain these treatment records.  On remand, the AOJ should attempt to obtain these records.

The Veteran has not yet been provided with a VA examination with respect to mental symptomatology.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, obtaining a VA examination to determine the precise nature and etiology of the Veteran's claimed psychiatric disorder is important.  As such, the claim is remanded to obtain a VA examination and opinion.

Low back disorder

The Veteran contends that an in-service training exercise resulted in injuries to her low back.  2012-13 chiropractic records, as well as a June 2016 disability benefits questionnaire discussed the Veteran's reports of back pain.  However, the nature and etiology of the Veteran's back pain is unclear.  Given the Veteran's statements regarding an in-service back injury and current medical records noting the Veteran's reports of back pain, a VA examination is warranted pursuant to McLendon.  As such, the appeal should be remanded to obtain this examination.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file any outstanding VA treatment records, including VA psychological treatment records discussed in the May 2016 letter from VA clinical psychologist Dr. Byrd.

2.  Schedule the Veteran for a VA examination regarding the nature and etiology of any diagnosed PTSD and acquired psychiatric disorders under DSM-V criteria.  The examiner is requested to provide opinion on the following questions:

    (a) Is it at least as likely as not (i.e., 50 percent or more probable) the Veteran exhibited any behavioral changes during service or after service that are reflective of the occurrence of military sexual trauma during service? Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

    (b) If the VA examiner believes that behavioral changes are reflective of the occurrence of in-service military sexual trauma, is it at least as likely as not (i.e., 50 percent or more probable) any current PTSD symptomatology is attributable to the occurrence of in-service military sexual trauma? In making this determination, the VA examiner should discuss whether the diagnostic criteria to support a diagnosis of PTSD based on alleged in-service military sexual trauma have been satisfied.  Additionally, the examiner should consider the lay statements as well as a May 2016 VA clinical psychologist letter noting the Veteran's treatment for symptoms of PTSD secondary to an in-service assault.

    (c) Upon clinical examination, does the Veteran currently or during the course of the appeal have any acquired psychiatric disorder other than PTSD?  If so, whether it is at least as likely as not (i.e., 50 percent or more probable) that such disorder(s) first manifested in service or is/are otherwise causally or etiologically related to the Veteran's military service, to include any military sexual trauma that is deemed credible? 

The examiner is advised that the Veteran should be evaluated under DSM-V criteria.  A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  The Veteran should also be afforded a VA examination to address the etiology of her claimed low back disability.  The examiner should diagnose any current low back disorder and provide an opinion as to the following:

Identify the diagnosis/diagnoses of any current low back disorder and, for each disorder, whether it is at least as likely as not that such disorder(s) had an in-service onset or is/or otherwise causally related to service?  The examiner should consider and address the Veteran's reports that she injured her back during an in-service training exercise, which should be accepted as true although not documented.

The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Upon completion of all development, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and her representative an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

